         Case 3:20-cv-00187-VLB Document 97 Filed 08/16/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

                                             )
U.S. EQUAL EMPLOYMENT
                                             )
OPPORTUNITY COMMISSION,
                                             )
             Plaintiff,                      )
                                             ) Civil Action No. 3:20-cv-00187
             v.                              ) (VLB)
                                             )
YALE NEW HAVEN HOSPITAL, INC.,               ) August 16, 2021
                                             )
                  Defendant.                 )


                   EEOC’S MOTION FOR A PROTECTIVE ORDER

      Please take notice that Plaintiff United States Equal Employment

Opportunity Commission (the “EEOC”) hereby moves this Court pursuant to Rule

26 of the Federal Rules of Civil Procedure for a protective order barring Defendant

Yale New Haven Hospital, Inc. from seeking discovery, whether through deposition

or other means, regarding any diagnosis of a cognitive condition received by any

Aggrieved Individual outside of Defendant’s own testing process, the details of any

such condition, and its impact. In support of this Motion, the EEOC files herewith

its Memorandum of Law, the Declaration of Attorney Caitlin D. Brown, and a

Proposed Order.

Dated:       August 16, 2021


                                               Respectfully submitted,

                                               s/ Caitlin D. Brown

                                               Attorney for Plaintiff
                                               Trial Attorney
                                               Bar No. phv11110
                                               Tel: (929) 506-5277
                                               caitlin.brown@eeoc.gov


                          ORAL ARGUMENT REQUESTED
Case 3:20-cv-00187-VLB Document 97 Filed 08/16/21 Page 2 of 2




                                    Kirsten J. Peters
                                    Trial Attorney
                                    Bar No. phv10940
                                    Tel: (929) 506-5325
                                    kirsten.peters@eeoc.gov

                                    Kimberly A. Cruz
                                    Supervisory Trial Attorney
                                    Bar No. phv10827
                                    Tel: (929) 506-5345
                                    kimberly.cruz@eeoc.gov

                                    U.S. Equal Employment
                                    Opportunity Commission
                                    New York District Office
                                    33 Whitehall Street, 5th Floor
                                    New York, NY 10004
                                    Fax: (212) 336-3623

                                    Markus L. Penzel
                                    Senior Trial Attorney
                                    U.S. Equal Employment
                                    Opportunity Commission
                                    John F. Kennedy Federal Building,
                                    Room 475
                                    Boston, MA 02203
                                    Tel: (617) 565-3193
                                    Fax: (617) 565-3196
                                    Markus.Penzel@eeoc.gov




                             2
